Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 4-5 and 13
Cancelled: 2-3, 6-12 and 14-20
Added: 21-26
Therefore, claims 1, 4-5, 13 and 21-26 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (US 2017/0003876 A1, hereinafter “Marsden”) in view of Kim et al. (US 2015/0029090 A1, hereinafter “Kim”).
As to claim 1, Marsden (Fig. 11A) discloses an apparatus (1150), comprising: 
at least one computer processor (Fig. 1 element 110; Para. 0143); and 
at least one non-transitory computer memory (140; Para. 0143) coupled to the at least one computer processor, the at least one non-transitory computer memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor (Para. 0148), cause the at least one computer processor to: 
generate an interactive graphical user interface (1154) including: 
at least three selection buttons (Fig. 24D elements buttons Q, W, E) arranged in a first row of buttons on the interactive graphical user interface, each selection button composed of two halves and assigned at least one letter (“Q, W, E”; Para. 0388, the two halves of the buttons defined by the semi-circle); and 
at least three interleaved buttons (middle q, w, r) with the first row of selection buttons (q, w, r), each interleaved button overlapping one of the halves of each of two selection buttons of the row and assigned a letter (q, w, r);
a text output field (Fig. 1154) on the interactive graphical user interface (Fig. 11A element 1160; Para.  0280). 
Marsden does not expressly disclose interleaved buttons collinear with the first row of selection buttons. 
Kim teaches interleaved buttons collinear with the first row of selection buttons (Fig. 4 element 251; Para. 0120, it would have been merely a design choice to have the interleaved buttons in a square or rectangular shape other than a circular shape). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim to include a rectangular shape for the interleaving buttons in the device disclosed by Marsden. The combination would have merely yielded predictable results. 
The above rejection also stands for the similar media device of claim 13. 

Claim(s) 4 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden and Kim as applied to claims 1 and 13 above, and further in view of Paek et al. (US 2016/0070441 A1, hereinafter “Paek”).

As to claim 21, Marsden (Fig. 11A) discloses the apparatus of claim 1 wherein the computer-executable instructions further cause the at least one computer processor to: 
record, for each actuation of a selection button (1160; Para. 0280), the identity of the actuated: 
selection button (1154); and 
selection button half (Fig. 24D; Para. 0388, when a user enters a tap in the middle of the two buttons, the processor performs disambiguation to determine which key the user intended to select. During this process, the processor has to necessarily know the position of the touch on the buttons whether the touch is on the second half or the first half of the buttons. And, it has to be at least recorded temporally to process the information.). 
Marsden does not disclose display, for each selection button actuation, a generic actuation indicator in the text output field.
However, Paek teaches display, for each selection button actuation, a generic actuation indicator in the text output field (Fig. 4 element 410). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Paek to include a recognition method of placing a generic placeholder in the device disclosed by Marsden/Kim. The motivation would have been to notify user of the number of inputs before recognition of an input word (Paek; Para. 0036-0037). 
The above rejection also stands for the similar apparatus of claim 23. 

As to claim 22, Marsden (Fig. 11A) discloses the apparatus of claim 21 wherein the computer-executable instructions further cause the at least one computer processor to replace a sequence of displayed generic actuation indicators with letters (1158), wherein, for each indicator of the sequence, the letter that replaces the indicator is among the letters assigned to: 
the selection button whose actuation yielded the indicator (Fig. 24D, the tap on the left half of the button); and 
the interleaved button that overlaps the actuated half of: the selection button whose actuation yielded the indicator (Para. 0388, if a tap is on the left half on the button “q”, it would display “q” which is also displayed as an interleaving button).
The above rejection also stands for the similar apparatus of claim 24. 

As to claim 4,  Marsden (Fig. 24D) discloses the apparatus of claim 22 wherein the interactive graphical user interface further includes a second the row of at least three selection buttons (a, s, d) and an additional at least three collinear interleaved buttons (the a, s, d at the overlapping regions), the first and second rows of selection buttons parallel to one another on the interface (q, w, r and a, s, d buttons are parallel as shown in the figure). 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden in view of Forutanpour et al. (US 2011/0050576 A1, hereinafter “Forutanpour”).

As to claim 5, Marsden (Fig. 24D) discloses a computer processor-implemented method comprising recording, by at least one computer processor (Para. 0143), the identity of: 
an actuated selection button (button t); and 
an actuated selection button half (Para. 0388; actuated half of the button t); 
wherein: 
the actuated button half is a member of the actuated selection button (the semicircle on the button t is part of the button t); 
the selection button is one of at least three buttons arranged contiguously in a row on an interactive graphical user interface (r, t, y); 
each selection button of the row is assigned at least one letter (r, t, y). 
Marsden does not disclose at least one selection button of the row is assigned two letters.
However, Forutanpour (Fig. 3) teaches at least one selection button (121) of the row is assigned two letters (E, R; Para. 0049). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Forutanpour to include a single key for two letters in the device disclosed by Marsden. The motivation would have been to provide larger keys (Forutanpour; Para. 0049). 

Claim(s) 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden and Forutanpour as applied to claim 5 above, and further in view of Paek.

As to claim 25, Marsden (Fig. 11A) discloses the computer-processor implemented method of claim 5 further comprising:
wherein for each indicator of the sequence (1158; Para. 0280), the letter that replaces the indicator is among the letters assigned to: 
the selection button whose actuation yielded the indicator (Fig. 24D letter “t”); and 
the interleaved button that overlaps the actuated half of: the selection button whose actuation yielded the indicator (Para. 0388, Para. 0388, if a tap is on the left half on the button “t”, it would display “t” which is also displayed as an interleaving button).
Marsden does not expressly disclose displaying, by at least one computer processor, a generic actuation indicator in a text field on the graphical user interface in response to a selection button actuation; and 
replacing, by at least one computer processor, a sequence of displayed generic actuation indicators with letters. 
However, Paek (Fig. 4) teaches displaying, by at least one computer processor, a generic actuation indicator (410) in a text field (412) on the graphical user interface in response to a selection button actuation (408); and 
replacing, by at least one computer processor, a sequence of displayed generic actuation indicators with letters (“THIS” at T4).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Paek to include a recognition method of placing a generic placeholder in the device disclosed by Marsden/Forutanpour. The motivation would have been to notify user of the number of inputs before recognition of an input word (Paek; Para. 0036-0037). 

As to claim 26, Paek teaches the computer-processor implemented method of claim 25 wherein the letters that replace the sequence of displayed generic actuation indicators are a word (Fig. 4 element “THIS” at T4).
 	
Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Rendahl (US 8,423,897 B2) discloses a solution for ambiguous touches (Figs. 3D-3G). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625